Exhibit 10.6

 

FIFTH AMENDMENT TO FORBEARANCE AGREEMENT

 

THIS FIFTH AMENDMENT TO FORBEARANCE AGREEMENT (this “Amendment”) is made as of
this 14th day of June, 2016 by and between SILICON VALLEY BANK, a California
corporation, with its principal place of business at 3003 Tasman Drive, Santa
Clara, California 95054 and with a loan production office located at 275 Grove
Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”) and AEGERION
PHARMACEUTICALS, INC., a Delaware corporation with its chief executive office
located at One Main Street, 8th Floor, Cambridge, Massachusetts  02142
(“Borrower”).

 

Background

 

Reference is made to that certain Forbearance Agreement dated as of November 9,
2015 (as amended and in effect, the “Agreement”) entered into by and between the
Bank and the Borrower, as amended by that certain First Amendment to Forbearance
Agreement dated as of December 7, 2015, as amended by that certain Second
Amendment to Forbearance Agreement dated as of January 7, 2016 (the “Second
Amendment”), as further amended by that certain Third Amendment to Forbearance
Agreement dated as of February 26, 2016, and as further amended by that certain
Fourth Amendment to Forbearance Agreement dated as of June 8, 2016.  All
capitalized terms used herein and not otherwise defined herein will have the
meanings set forth in the Agreement.

 

Borrower has requested that Bank amend the Agreement to extend the Forbearance
Termination Date thereunder to September 30, 2016, and Bank has agreed to do so,
but only upon the terms and conditions set forth herein.

 

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, it is hereby agreed by and between Borrower and
Bank as follows:

 

Acknowledgment of Indebtedness

 

1.                                      Borrower hereby acknowledges and agrees
that, in accordance with, and subject to, the terms and conditions of the Loan
Documents, it is liable to Bank as follows:

 

(a)                                 Principal owed under the 2015 Term Loan
Advance as of June 14, 2016:

 

$25,000,000.00

 

(b)                                 For all amounts owed under Bank Services
Agreement;

 

(c)                                  For the 2015 Prepayment Premium, the
accrued portion of the Final Payment, the 2015 Final Payment, the Anniversary
Fee, and all other fees set forth in the Loan Agreement;

 

(d)                                 The Amendment Fee (as defined in the Second
Amendment);

 

--------------------------------------------------------------------------------


 

(e)                                  For all amounts owed in connection with any
Letter of Credit; and

 

(f)                                   For all interest heretofore accrued, and
hereafter accruing upon the outstanding principal balance of the 2015 Term Loan
Advance, and for all Bank Expenses heretofore accrued or hereafter accruing or
incurred by Bank in connection with the Loan Documents, including, without
limitation, all attorney’s fees and expenses incurred in connection with the
negotiation and preparation of this Amendment, and all documents, instruments,
and agreements incidental hereto.

 

Hereinafter all amounts due as set forth in this Paragraph 1, and all other
amounts owed to Bank under this Amendment, under the other Loan Documents, or
any other document, instrument, or agreement by and between Bank and Borrower,
shall be referred to collectively as the “Obligations”.

 

Waiver of Claims

 

2.                                      Borrower hereby acknowledges and agrees
that, as of the date hereof, it has no offsets, defenses, causes of action,
suits, damages, claims, or counterclaims against Bank, or Bank’s officers,
directors, employees, attorneys, representatives, predecessors, successors, and
assigns (collectively, the “Bank Released Parties”) with respect to the
Obligations, the Loan Documents, the Collateral, the Agreement, any contracts,
promises, commitments or other agreements to provide, to arrange for, or to
obtain loans or other financial accommodations to or for Borrower, or otherwise,
and that if Borrower now has, or ever did have, any offsets, defenses, causes of
action, suits, damages, claims, or counterclaims against one or more of Bank
Released Parties, whether known or unknown, at law or in equity, from the
beginning of the world through this date and through the time of execution of
this Amendment, all of them are hereby expressly WAIVED, and Borrower hereby
RELEASES Bank Released Parties from any liability therefor.

 

Ratification of Loan Documents; Cross-Collateralization;

Cross- Default; Further Assurances

 

3.                                      The Borrower:

 

(a)                                 Acknowledges and agrees that the Stated
Events of Default are continuing, and that the Stated Events of Default have not
been waived or cured;

 

(b)                                 Hereby ratifies, confirms, and reaffirms all
of the terms and conditions of the Loan Documents.  Borrower further
acknowledges and agrees that except as specifically modified in the Agreement or
this Amendment, all terms and conditions of those documents, instruments, and
agreements shall remain in full force and effect;

 

2

--------------------------------------------------------------------------------


 

(c)                                  Acknowledges and agrees that this
Amendment, and any documents, instruments, or agreements executed in connection
therewith, and any future modification, amendment, restatement, renewal and/or
substitution thereof shall constitute a Loan Document, and any amounts due
under, or in connection with the Loan Documents shall constitute “Obligations”;

 

(d)                                 Hereby ratifies, confirms, and reaffirms
that (i) the obligations secured by the Loan Documents include, without
limitation, the Obligations, and any future modifications, amendments,
substitutions or renewals thereof, (ii) all security interests in the
Collateral, whether now existing or hereafter acquired, granted to Bank pursuant
to the Loan Documents, or otherwise shall secure all of the Obligations until
full and final payment of the Obligations (other than inchoate indemnity
obligations), and (iii) any Event of Default under any Loan Document and/or a
Termination Event under the Agreement, shall constitute an Event of Default
under each of the other Loan Documents and, except with respect to the Stated
Events of Default, a Termination Event under the Agreement (without regard to
any grace or cure periods), it being the express intent of Borrower that all of
the Obligations be fully cross-collateralized and cross-defaulted; and

 

(e)                                  Shall, from and after the execution of this
Amendment, execute and deliver to Bank whatever additional documents,
instruments, and agreements that Bank  may reasonably require in order to
correct any document deficiencies, or to vest or perfect the security interests
granted in the Collateral pursuant to the Loan Documents or herein more securely
in Bank and/or to otherwise give effect to the terms and conditions of this
Amendment, and hereby authorizes Bank to file any financing statements
(including financing statements with a generic description of the collateral
such as “all assets”), and take any other normal and customary steps, that Bank
deems necessary to perfect or evidence Bank’s security interests and liens in
any such collateral.  This Amendment constitutes an authenticated record.

 

Conditions Precedent

 

4.                                      Bank’s agreements contemplated herein,
shall not be effective unless and until each of the following conditions
precedent have been fulfilled on or before 5:00 PM (Boston, Massachusetts time)
June 15, 2016, all as determined by Bank in its sole and exclusive discretion:

 

(a)                                 Bank shall have received payment in good and
collected funds for all unreimbursed Bank Expenses (including estimated
attorney’s fees and expenses) incurred by Bank through the date hereof;

 

(b)                                 Bank shall have received a Seventh Loan
Modification Agreement in a form and substance acceptable to Bank in all
respects executed by Borrower, and all conditions to the effectiveness of such
amendment shall have been satisfied or waived, as determined by Bank in its sole
and exclusive discretion;

 

3

--------------------------------------------------------------------------------


 

(c)                                  Borrower shall have deposited an additional
$600,000.00 of cash collateral into the Cash Collateral Accounts to serve as
additional cash collateral for the Obligations in accordance with the terms and
conditions of the Agreement;

 

(d)                                 All action on the part of Borrower necessary
for the valid execution, delivery and performance by Borrower of this Amendment
shall have been duly and effectively taken and evidence thereof satisfactory to
Bank shall have been provided to Bank, including, without limitation, a
secretary’s certificate and resolutions; and

 

(e)                                  This Amendment, and all documents,
instruments, and agreements required to be delivered by the terms of this
Amendment, shall be executed and delivered to Bank by the parties thereto, shall
be in full force and effect and shall be in a form and of a substance
satisfactory to Bank.

 

Additional Termination Event

 

5.                                      Borrower acknowledges and agrees that a
Termination Event shall occur if that certain Agreement and Plan of Merger by
and among Borrower, QLT Inc. and Isotope Acquisition Corp. of even date herewith
is cancelled, terminated, revoked, or otherwise ceases to be in effect for any
reason.

 

Amendment to Agreement

 

6.                                      Subject to the satisfaction of all
conditions precedent set forth in Section 4 above, Borrower and Bank agree that
the Agreement is hereby amended as follows:

 

(a)                                 Section 5 of the Agreement is hereby deleted
in its entirety and the following is inserted in its place:

 

“                                         Borrower acknowledges the existence of
the Stated Events of Default and agrees that, as a result of the Stated Events
of Default, Bank has the right to immediately commence enforcement of its rights
and remedies under the Loan Documents and otherwise under applicable law.  In
consideration of Borrower’s performance in accordance with each and every term
and condition of this Agreement, as and when due, Bank shall forbear exercising
its rights and remedies as a result of the Stated Events of Default until the
earlier to occur of (i) a Termination Event (as defined in Section 10 herein) or
(ii) 3:00 p.m. (New York, New York time) on September 30, 2016 (the “Forbearance
Termination Date”). Borrower acknowledges and agrees that nothing contained in
this Agreement shall constitute a waiver of the Stated Events of Default or any
other defaults or Events of Default (whether now existing or hereafter arising),
and this Agreement shall only constitute an agreement by Bank to forbear from
enforcing its rights and remedies upon the terms and conditions set forth
herein.”

 

4

--------------------------------------------------------------------------------


 

Bank Expenses

 

7.                                      Borrower shall reimburse Bank on demand
for any and all unpaid Bank Expenses (including attorneys’ fees and expenses)
heretofore or hereafter incurred by Bank in connection with the protection,
preservation, and enforcement by Bank its rights and remedies under the Loan
Documents and/or the Agreement, including, without limitation, the negotiation
and preparation of this Amendment, or any of the other documents, instruments or
agreements executed in connection therewith.

 

Choice of Law; Venue; Jury Trial Waiver

 

8.                                      Section 11 of the Loan Agreement is
hereby incorporated by reference in its entirety.

 

Indemnification

 

9.                                      Section 12.2 of the Loan Agreement is
hereby incorporated by reference in its entirety.

 

Illegality or Unenforceability

 

10.                               Any determination that any provision or
application of this Amendment is invalid, illegal, or unenforceable in any
respect, or in any instance, shall not affect the validity, legality, or
enforceability of any such provision in any other instance, or the validity,
legality, or enforceability of any other provision of this Amendment.

 

Informed Execution

 

11.                               Borrower warrants and represents to Bank that
Borrower:

 

(a)                                 Has read and understands all of the terms
and conditions of this Amendment;

 

(b)                                 Intends to be bound by the terms and
conditions of this Amendment; and

 

(c)                                  Is executing this Amendment freely and
voluntarily, without duress, after consultation with independent counsel of its
own selection.

 

Counterparts

 

12.                               This Amendment may be executed in multiple
identical counterparts (including by facsimile or e-mail transmission of an
Adobe portable document file format (also known as a PDF file)), each of which
when duly executed shall be deemed an original, and all of which shall be
construed together as one agreement.  This Amendment will not be binding on or
constitute evidence of a contract between the parties hereto until such time as
a counterpart has been executed by such party and a copy thereof is delivered to
each other party to this Amendment.

 

[Remainder of Page Intentionally Blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been executed under seal as of the date
first set forth above.

 

BORROWER:

 

BANK:

 

 

 

AEGERION PHARMACEUTICALS, INC.

 

SILICON VALLEY BANK

 

 

 

 

 

 

By:

/s/ Gregory D. Perry

 

By:

/s/ Clark Hayes

 

 

 

 

 

Name:

Gregory D. Perry

 

Name:

Clark Hayes

 

 

 

 

 

Title:

Chief Financial Officer

 

Title:

Director

 

[Signature Page to Fifth Amendment to Forbearance Agreement]

 

--------------------------------------------------------------------------------